DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-12 are objected to because of the following informalities:  
Claims 1-12 lack appropriate articles “A” or “The” in regards to each independent or dependent claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites the limitation "The inner surface of the jaw.” There is insufficient antecedent basis for this limitation in the claim. It is suggested to change to “an inner…” since there could be more than one inner surface of [5] based on the drawings. 
Claim 9 recites the limitation "the assembly", “the connecting rod”, “the jaw”, etc. There is insufficient antecedent basis for these limitations in the claim. It is suggested to determine if Claim 9 should be dependent upon Claim 7. 
Claims 2-8 and 10 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon a rejected base claim.
Allowable Subject Matter
Claims 1-10 would be allowable if proper amendments are provided to claims 1-10 obviating the rejections under 35 U.S.C 112(b) and claim objections as noted above. The following is a statement of reasons for the indication of allowable subject matter:
The claims are allowable over the prior art of record because the teachings of the references as a whole do not teach, show, or render obvious the combination set forth including that of Claims 1-10.
Regarding Claims 1-10, the closest prior art, PG PUB – Hart (US 20140134358) teaches a safety grip on a hand rail with the correct concave shape attachment to the rail, but does not teach its ability to move into a folded position. US Patent Tung (US-6364562) discloses a tiltable sunshade, with proper folding and deploying positions and pin holes, but lacks the ability to be used in other applications such as in the bedding field. 
As a result, the claimed invention provides an additional structural and functional distinction over the prior art. Furthermore, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in the art to have arrived at and/or claimed this specific combination of features in the designed configuration based on the teachings of the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art of PG PUB - Lapchev (US-20180106085) teaches a handrail hinge with proper folding and deploying positions, snap in lock and rotation of hinge, but the Filing Date provided is a few months after the Filing Date of the instant application. They show the general state of the art and are of general relevance with respect to the claimed subject matter. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/11/2021